Citation Nr: 1633762	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability of the face, including warts.

2.  Entitlement to service connection for a skin disability of the feet, including onychomycosis (fungus infection).

3.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 20, 2008, as 50 percent disabling from March 20, 2008, and as 70 percent disabling from April 6, 2010.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to April 6, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from February 1969 to October 1970 that included service in the Republic of Vietnam.  His awards and decorations include a Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The November 2006 rating decision denied an evaluation higher than 30 percent for PTSD.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in January 2008.  He perfected his appeal that month and requested to testify at a hearing before a decision review officer at the RO.  That hearing was conducted in May 2008 and a transcript is of record.

A June 2008 rating decision granted a 50 percent rating for PTSD from March 20, 2008.  

In October 2008, the RO advised the Veteran that a decision was made on his January 2008 substantive appeal without appellate review and it was felt "your appeal has been resolved and no further action will be taken unless we hear from you..." (10/10/08 VBMS Notification Letter).  The Veteran did not respond to the RO's letter nor did he withdraw his appeal in writing.  38 C.F.R. § 20.204(a), (b) (2015). The matter was not certified to the Board but the Board will accept jurisdiction of the Veteran's increased rating claim for PTSD at this time because an appeal has been perfected and there is no indication that the Veteran withdrew this issue.  The Board also finds that entitlement to TDIU has been raised and is part and parcel of the PTSD issue.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The December 2009 rating decision denied service connection for a skin disability of the face and fungal infection (onychomycosis).

An August 2011 rating decision granted a 70 percent rating for PTSD and a TDIU, both effective April 6, 2010.

In May 2016, the Veteran testified during a videoconference hearing before the undersigned regarding the 2 service connection issues.  A transcript of the hearing is of record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Face

The Veteran contends that he had folliculitis in service that persisted after discharge and developed into his current facial warts, rash, and bumps.  He denied having facial skin problems prior to serving in Vietnam.  See Board hearing transcript at page 5.  The Veteran was treated in service for a skin rash that was probably pseudofolliculitis barbae.  Id. at 4.  A no-shave slip was issued, but Marine policy dictated that he shave, so he did not seek further medical treatment.  Id. at 6.  He was treated by a now-deceased dermatologist shortly after discharge and began VA medical treatment about 10 years ago.  Id. at 7-8.   

The Veteran notes that he used shared razors while in Vietnam and believed they were contaminated (4/6/10 VBMS Correspondence).

Service treatment records in August 1969 show that the Veteran was treated for a facial rash (12/30/14 VBMS STR Medical, p. 31).  The impression was folliculitis of the beard area secondary to lymph adenopathy and he was advised not to shave for two weeks.  The medical records document the Veteran's service in Vietnam.  Id. at 21.  See 38 U.S.C.A. § 1116 (West 2014).  

Post service VA medical evidence indicates that, in December 2009, the Veteran had verruca on his face and underwent cyrotherapy for warts on his right chin (12/29/09 VBMS Medical Treatment Record Government Facility, p.1).

In light of the Veteran's lay statements attesting to facial skin symptoms since soon after discharge from service, and the skin diagnoses since 2009, he should be afforded a VA examination to assess the nature and etiology of his facial skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  As the Board finds that low threshold has been met by the lay evidence described above, it also finds that a VA examination and opinion are necessary to decide this issue.

Feet

The Veteran contends that he repeatedly walked in water with inadequate footwear while on patrol in combat situations in Vietnam that caused wet socks and boots, and moist feet, and resulted in fungal infections and his current onychomycosis of his toenails.  He did not receive jungle boots for several months after his initial arrival in Vietnam.  See Board hearing at page 11.  The dye from his boots covered his feet after repeated patrols in the wet environment.  Id.  When he removed those boots, his feet were waterlogged and sore.  Id.  He did not seek treatment for his feet in service as everyone had jungle rot and there was no time to take away from his combat situations.  Id. at 12.  

Service treatment records do not discuss treatment for the Veteran's feet.  The post service VA medical evidence shows that, since November 2005, he was treated for fungus of the toenails, diagnosed as onychomycosis (11/22/08 VBMS Medical Treatment Record-Government Facility, page 100).

Here, too, in light of the Veteran's lay statements attesting to foot symptoms since soon after discharge from service, and the foot diagnosis since 2005, he should be afforded a VA examination to assess the nature and etiology of his skin disorder of the feet.  McLendon, 20 Vet. App. at 83.

PTSD & TDIU

The most recent examination for PTSD was conducted in May 2011.  The Veteran's competent statements in pursuit of a higher rating indicates that he believes his PTSD is more disabling than the currently assigned rating reflects.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran does not meet the percentage requirements for a TDIU prior to April 6, 2010, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16(a), (b) (2015).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

Records

It appears the RO reviewed a record not currently available to the Board.  The April 2011 statement of the case indicates VA records show that on September 24, 2008 that the Veteran had a biopsy that confirmed warts of the chin (4/25/11 VBMS Statement of the Case, page 16).  The Board is unable to locate the September 24, 2008 record, or another record referencing a biopsy, in his electronic file.

The Veteran's Veterans Benefits Management File (VBMS) contains VA medical records dated to February 2011 (2/14/11 VBMS Medical Treatment Record Government Facility).  His Virtual VA Electronic File contains VA treatment records from January 2013 to April 2015 (4/23/15 VVA CAPRI).  Efforts should be made to obtain records of his treatment at the VA medical center (VAMC) in Cleveland, including the Community Based Outpatient Clinic (CBOC) in Youngstown, from February 2011 to January 2013, and since April 2015.

Accordingly, the case is REMANDED for the following actions:

1. Associate the September 24, 2008 medical record of the Veteran's skin biopsy, from the Youngstown VA CBOC with the electronic file.  

2. Obtain all medical records regarding the Veteran's VA treatment between February 2011 and January 2013 and since April 2015, to include at the VAMC in Cleveland and the CBOC in Youngstown.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completing the development above, schedule the Veteran for an examination, preferably a dermatologist, to determine whether any current skin disability of the face or feet is the result whole or part of disease or injury in service.  The claims folder, including this remand, should be reviewed.

a. Face

For each current facial skin disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) facial skin disabilities, in whole or part, had their onset in service, are related to his exposure to herbicides, or are otherwise the result of a disease or injury in service, including the notations in the August 1969 service treatment records.

b. Feet

For each current skin disability of the feet, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) skin disabilities of the feet, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service, including his repeated patrols in wet environments.

b.  The examiner should provide a comprehensive rationale for any opinion.  The examiner is asked to discuss, as appropriate, the Veteran's post-service reports of symptoms.  Other points of note: 1) the Veteran is competent to report symptoms and observable history; 2) the absence of evidence of treatment for hand symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

c. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

4. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner should provide a comprehensive rationale for any opinion. 

5. If the Veteran still does not meet the percentage requirements for a TDIU, prior to April 6, 2010, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

6. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU prior to April 6, 2010, if that benefit has been denied).  Then return the case to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




